         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                            No. 4:16-CR-00310

         v.                                              (Judge Brann)

    EDWIN VAQUIZ,

                 Defendant.

                               MEMORANDUM OPINION

                                         JUNE 15, 2021

I.      BACKGROUND

        In 2016, Edwin Vaquiz was indicted for distribution of a controlled substance,

in violation of 21 U.S.C. § 841(a)(1), and possession with the intent to distribute a

controlled substance, in violation of 21 U.S.C. § 841(a)(1).1 The matter eventually

proceeded to trial.

        At that trial, testimony established that law enforcement officials had arrested

a woman, JF, and JF thereafter became a confidential informant (CI) “in order to

help her own case that she had going on at the time.”2 JF informed law enforcement

that she had a friend, TL, who knew several drug dealers in the Berwick,

Pennsylvania area and who could connect JF to those drug dealers.3 Through TL, JF




1
     Doc. 1.
2
     Doc. 141 at 60; see id. at 60-62.
3
     Id. at 62-63; Doc. 142 at 109-19.
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 2 of 12




eventually arranged to conduct a controlled purchase of fentanyl from Vaquiz, which

occurred on January 22, 2016.4

        Shortly thereafter, JF informed law enforcement that Vaquiz was searching

for a ride to the Philadelphia, Pennsylvania area to purchase more heroin.5 As a

result, on January 29, 2016, JF picked up TL and Vaquiz and the trio drove to an

ATM where Vaquiz withdrew approximately $400.6 They then proceeded to

Philadelphia, where they went into a house to purchase heroin.7 TL sampled the

heroin and, after she confirmed that the heroin was good, Vaquiz handed the seller

money, and the seller handed Vaquiz the heroin.8

        The trio then drove back to Berwick, where JF stopped at a prearranged gas

station; JF went into the gas station, and law enforcement officers arrested Vaquiz,

TL, and JF.9 Upon searching Vaquiz, officers discovered a large package that

contained approximately 280 bags of heroin.10 Officers then searched the vehicle

that the trio had traveled in and discovered a smaller package in the rear seat where

Vaquiz had been seated that contained 28 bags of heroin.11


4
     Doc. 141 at 63-65, 69-89. During a controlled purchase, the CI and her vehicle are searched,
     and the CI is provided pre-recorded currency to use to purchase the narcotics. Id. at 65-66. Law
     enforcement seeks to maintain a constant visual of the CI and, after the controlled substance is
     purchased, law enforcement again searches the CI and her vehicle. Id. at 66.
5
     Id. at 92-94; Doc. 142 at 121-14.
6
     Doc. 141 at 95-100; Doc. 142 at 125-27, 222-24.
7
     Doc. 141 at 101-04; Doc. 142 at 127-33, 224-28.
8
     Doc. 142 at 133-34, 228-30.
9
     Doc. 141 at 105-07; Doc. 142 at 135-37, 231-33; Doc. 143 at 11-12, 86-87.
10
     Doc. 141 at 107-09, 116-20.
11
     Id. at 110, 116-20.
                                                  2
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 3 of 12




        After the Government rested its case, Vaquiz was questioned regarding

whether he wished to waive his right to testify on his own behalf.12 Vaquiz confirmed

that he had discussed with his attorney the “potential perils” of testifying at trial, and

agreed with his attorney’s recommendation not to testify.13 Vaquiz further agreed

that he was “voluntarily[,] . . . knowingly[,] and intelligently” waiving his right to

testify at trial.14 Upon the conclusion of trial, Vaquiz was found not guilty of

distribution of a controlled substance, but was found guilty of possession with the

intent to distribute a controlled substance.15

        The Court ultimately sentenced Vaquiz to 180 months’ imprisonment.16

Vaquiz filed an appeal with the United States Court of Appeals for the Third Circuit,

which affirmed his conviction and sentence.17

        In 2021, Vaquiz filed this timely 28 U.S.C. § 2255 motion challenging his

conviction on grounds of ineffective assistance of counsel.18 First, Vaquiz asserts

that his attorney was ineffective for pressuring Vaquiz to not testify at trial.19 Second,

Vaquiz contends that counsel was ineffective for failing to adequately cross-examine

JF regarding the benefits that she may have received for her cooperation, and for



12
     Doc. 143 at 98-99.
13
     Id.
14
     Id. at 99.
15
     Doc. 111.
16
     Doc. 133.
17
     Docs. 137, 145.
18
     Doc. 163.
19
     Id. at 5-12.
                                            3
          Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 4 of 12




failing to present a witness at trial who could have testified that Vaquiz was not a

drug trafficker.20 The Government has responded to Vaquiz’s § 2255 motion and

asserts that, regardless of whether counsel’s performance was deficient, Vaquiz

suffered no prejudice and, accordingly, his motion should be denied without a

hearing.21 Vaquiz has filed a reply brief, rendering this matter ripe for disposition.22

For the following reasons, the Court will deny Vaquiz’s motion.

II.      DISCUSSION

         “In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

established a two-part test to evaluate ineffective assistance of counsel claims.”23

“The first part of the Strickland test requires ‘showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment.’”24 In determining whether an attorney’s performance is

deficient, courts must “determine whether, in light of all the circumstances, the

[attorney’s] acts or omissions were outside the wide range of professionally

competent assistance.”25 As the United States Supreme Court has emphasized:

         Judicial scrutiny of counsel’s performance must be highly deferential.
         It is all too tempting for a defendant to second-guess counsel’s
         assistance after conviction or adverse sentence, and it is all too easy for
         a court, examining counsel’s defense after it has proved unsuccessful,


20
      Id. at 13-18.
21
      Doc. 169.
22
      Doc. 170.
23
      United States v. Bui, 795 F.3d 363, 366 (3d Cir. 2015).
24
      Id. (quoting Strickland, 466 U.S. at 687).
25
      Strickland, 466 U.S. at 690.
                                                  4
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 5 of 12




        to conclude that a particular act or omission of counsel was
        unreasonable.26

        “The second part [of the Strickland test] specifies that the defendant must

show that ‘there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.’”27

“This does not require a showing that counsel’s actions more likely than not altered

the outcome, but the difference between Strickland’s prejudice standard and a more-

probable-than-not standard is slight and matters only in the rarest case. The

likelihood of a different result must be substantial, not just conceivable.”28

        A.      Vaquiz’s Decision not to Testify

        Vaquiz first argues that his attorney was ineffective for allegedly coercing

Vaquiz to not testify at trial.29 Vaquiz asserts that counsel coerced him into not

testifying by promising to resign as Vaquiz’s attorney should Vaquiz choose to

testify, which left Vaquiz with the two equally objectionable choices: either forego

his right to testify and maintain representation, or testify and forego his right to

counsel.30 Vaquiz now contends that, had he testified at trial, he would have testified

that he had never before met JF, and that he “was a user of drugs, not a distributor.”31


26
     Id.
27
     Bui, 795 F.3d at 366 (quoting Strickland, 466 U.S. at 694).
28
     Harrington v. Richter, 562 U.S. 86, 111-12 (2011) (internal quotation marks omitted).
29
     Doc. 163 at 5-12.
30
     Id. at 8-12.
31
     Id. at 7 n.3.
                                                5
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 6 of 12




        The Court concludes that, regardless of whether counsel actually coerced

Vaquiz into waiving his right to testify, Vaquiz suffered no resulting prejudice and,

accordingly, his claim of ineffective assistance of counsel fails. Vaquiz asserts that

he would have testified to two facts at trial: that he had never before met JF, and that

he was a drug user, not a drug distributor.32 Neither assertion raises a “reasonable

probability that . . . the result of the proceeding would have been different”33 because

(1) both assertions are strongly undermined by the facts produced at trial and (2) the

evidence of Vaquiz’s guilt was overwhelming.

        First, Vaquiz’s statements are strongly undermined by the evidence. As to his

contention that he had never before met JF, JF testified that she had known Vaquiz

for nearly a decade.34 More importantly, however, both JF and TL testified that JF

drove Vaquiz to Philadelphia to purchase heroin,35 and numerous police officers

testified that they witnessed JF and Vaquiz together in JF’s car prior to their arrest.36

Thus, the testimony overwhelming establishes that Vaquiz not only knew JF, but

traveled for hours with her to purchase heroin. In any event, Vaquiz’s proffered

testimony does not undermine the case against him; the fact that he purportedly did

not know JF does not undermine the evidence, as discussed below, that Vaquiz was

in possession of large quantities of heroin that he intended to distribute to others.


32
     Id.
33
     Bui, 795 F.3d at 366 (quoting Strickland, 466 U.S. at 694).
34
     Doc. 142 at 97-98.
35
     Id. at 125-34, 222-30.
36
     Doc. 141 at 105-07; Doc. 143 at 11-12, 86-87.
                                                 6
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 7 of 12




        With regard to Vaquiz’s assertion that he was a drug user, not a drug

distributor, both JF and TL testified that, over the course of the several years that

they knew Vaquiz, they had never witnessed him using heroin or any other type of

drug.37 TL further testified that Vaquiz had long been her heroin dealer, and she had

previously purchased heroin from Vaquiz on an almost daily basis.38 The jury was

also informed that, despite going several hours without using any heroin, Vaquiz

showed no symptoms of heroin withdrawal, which undermines any notion that

Vaquiz was a heroin user.39 Perhaps most critically, Vaquiz was arrested with 308

bags of heroin, which were “packaged and ready for redistribution,” and which one

officer testified was “strictly distribution [quantities]. That is not [for] personal

consumption. That is somebody that is trafficking in narcotics for distribution.”40

This again undercuts any notion that Vaquiz was simply a heroin user and not a drug

trafficker, rendering any testimony to the contrary highly unlikely to change the

outcome of trial.

        Finally, the “ample if not overwhelming evidence of” Vaquiz’s guilt “supports

the conclusion that he suffered no prejudice as a result of counsel’s [purportedly]

deficient performance.”41 As the Third Circuit discussed on direct appeal:



37
     Doc. 142 at 143, 211-12.
38
     Id. at 194-96, 210-11. Notably, TL did not wish to testify against Vaquiz and had attempted
     “to dodge a subpoena” because Vaquiz was “a friend.” Id. at 192.
39
     Doc. 141 at 113.
40
     Doc. 143 at 73.
41
     Albrecht v. Horn, 485 F.3d 103, 129 (3d Cir. 2007).
                                                7
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 8 of 12




        Both J.F. and T.L testified that Vaquiz was not a heroin user, that he
        regularly sold heroin, and that he was the only one in possession of the
        heroin recovered from the January 29 controlled buy. The record shows
        that the amount of heroin recovered from Vaquiz (280 bags on his
        person and 28 bags next to where he was sitting), and the way it was
        packaged (in small bags for individual resale), are consistent with
        “strict[] distribution” and “drug dealer quantity,” not “personal
        consumption.”

        . . . Moreover, even under his own theory, Vaquiz’s possession of the
        heroin and his intent to distribute it to the others would defeat his
        argument [that he possessed heroin only for personal use].42

        This evidence demonstrates that Vaquiz purchased distribution quantities of

heroin from another individual, took sole possession of that heroin, and intended to

later distribute that heroin to others. This established his guilt for possessing with

the intent to distribute heroin, and neither of his proffered statements undermines

that evidence. Accordingly, the Court concludes that, regardless of whether counsel

performed deficiently, Vaquiz has suffered no prejudice, and this claim will be

denied.

        B.      Counsel’s Performance at Trial

        Vaquiz next asserts that his attorney was ineffective for failing to adequately

cross-examine JF about the potential benefits that she had received for being a CI,

and for failing to call a witness to testify that Vaquiz was not a drug trafficker but




42
     United States v. Vaquiz, 810 F. App’x 151, 155-56 (3d Cir. 2020).
                                                8
         Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 9 of 12




was, instead, merely a drug user.43 The Court again concludes that the evidence does

not support Vaquiz’s claim that he received ineffective assistance of counsel.

        With respect to Vaquiz’s claim that counsel failed to adequately cross-

examine JF about the benefits that she received for cooperating—specifically a

reduction in her sentencing exposure and monetary payments44—not only did

counsel not perform deficiently, but Vaquiz suffered no prejudice in light of the

testimony given at trial that relates to JF’s credibility.

        First, counsel directly attacked JF’s credibility based upon the two issues that

Vaquiz references. Counsel—as well as the Government—repeatedly emphasized

that JF believed that she potentially faced years of incarceration for the crime that

she had committed before agreeing to cooperate with police and that, as a result of

her cooperation, JF ultimately faced no criminal charges.45 Counsel and the

Government also questioned JF about monetary payments that she had received for

her work as a CI.46 Additionally, counsel questioned JF about her multiple prior

felony convictions,47 the fact that she had lied previously, including on a federal

form to purchase a firearm,48 and had given prior inconsistent statements.49

Testimony was also elicited at trial regarding JF’s drug use and the possibility that


43
     Doc. 163 at 13-18.
44
     Id. at 13.
45
     Doc. 142 at 139-40, 145-47, 167.
46
     Id. at 181-83; Doc. 141 at 96-98.
47
     Doc. 142 at 158-59. See also id. at 8-10, 100-02; Doc. 143 at 19-21.
48
     Doc. 142 at 159-62; see also id. at 10-14, 98-103, 142; Doc. 143 at 21-22.
49
     Doc. 142 at 173-76.
                                                  9
        Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 10 of 12




JF would lie to maintain her freedom and children,50 with one Government witness

candidly acknowledging that JF “ha[d] a credibility issue.”51 In light of the testimony

elicited from counsel and others that directly undermined JF’s credibility, the Court

cannot conclude that counsel performed deficiently in cross-examining JF,52 or that

Vaquiz was prejudiced in any way by that cross-examination.

        Next, although Vaquiz asserts that counsel performed deficiently by failing to

call a witness who would have testified that Vaquiz was a drug user and not a drug

trafficker,53 the Court again finds that there is no evidence of either deficient

performance or prejudice.

        First, there is no evidence that counsel performed deficiently by failing to call

a witness who would testify that Vaquiz was a heroin user and not a drug trafficker.

As discussed previously, testimony was presented at trial that Vaquiz had sold heroin

on many occasions, had never before been seen personally using heroin, did not go

through heroin withdrawal despite going for an extended period of time without

using heroin, and was arrested with distribution quantities of heroin that was

packaged in small bags for resale.54 In light of the clear evidence that Vaquiz was a


50
     Id. at 20-21, 101.
51
     Id. at 6.
52
     Perhaps the best evidence that counsel effectively undermined JF’s credibility and,
     consequently, that Vaquiz has suffered no prejudice, is the fact that the jury acquitted Vaquiz
     of the distribution account, which was supported almost entirely by JF and TL’s testimony, but
     convicted Vaquiz of possession with the intent to distribute heroin, which was supported by
     independent law enforcement testimony.
53
     Notably, Vaquiz has not identified a single individual who could or would have provided such
     testimony at trial.
54
     Doc. 141 at 113; Doc. 142 at 143, 194-96, 210-12; Doc. 143 at 72-73.
                                                  10
        Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 11 of 12




drug trafficker, counsel could reasonably have decided not to suborn perjury by

calling a witness to offer false testimony that Vaquiz was not a drug trafficker.

Moreover, in light of the strong evidence that Vaquiz was a drug trafficker and not

merely a drug user, there is no discernable prejudice from counsel’s failure to call a

witness to offer testimony to the contrary, as such testimony is not likely to have had

any impact on the jury’s verdict.55

        C.      Certificate of Appealability

        Because the Court will deny Vaquiz’s § 2255 motion, this decision is not

appealable unless this Court or a circuit justice issues a certificate of appealability.56

A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”57 To satisfy this standard Vaquiz must demonstrate

that reasonable jurists would find that the Court’s assessment of the constitutional

claim is debatable or wrong.58 The Court finds that Vaquiz has not met this burden,

and therefore declines to issue a certificate of appealability.




55
     See United States v. Travillion, 759 F.3d 281, 291-93 (3d Cir. 2014) (noting that, based upon
     the strong evidence of guilt adduced at trial, counsel’s actions did not prejudice the defendant).
56
     28 U.S.C. § 2253(c)(1)(B).
57
     Id. § 2253(c)(2).
58
     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38
     (2003).
                                                    11
       Case 4:16-cr-00310-MWB Document 171 Filed 06/15/21 Page 12 of 12




III.   CONCLUSION

       For the foregoing reasons, the Court concludes that Vaquiz’s claims are

without merit. Accordingly, Vaquiz’s 28 U.S.C. § 2255 motion will be denied, and

the Court will deny a certificate of appealability.

       An appropriate Order follows.


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                          12
